Case 3:17-cv-00072-NKM-JCH Document 712-2 Filed 04/20/20 Page 1 of 5 Pageid#:
                                 10516




                  EXHIBIT 2
Case 3:17-cv-00072-NKM-JCH Document 712-2 Filed 04/20/20 Page 2 of 5 Pageid#:
                                 10517
Case 3:17-cv-00072-NKM-JCH Document 712-2 Filed 04/20/20 Page 3 of 5 Pageid#:
                                 10518
Case 3:17-cv-00072-NKM-JCH Document 712-2 Filed 04/20/20 Page 4 of 5 Pageid#:
                                 10519
Case 3:17-cv-00072-NKM-JCH Document 712-2 Filed 04/20/20 Page 5 of 5 Pageid#:
                                 10520
